DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 5/19/2021. Claims 1-4 and 12-37 are currently pending. Claims 1, 12, 30 have been amended. Claims 5-11 have been previously canceled.

Allowable Subject Matter
Claims 1-4 and 12-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Schreiber (US 4779687), discloses an instrument comprising a housing, an electric motor, a first battery port, and a second battery port. However, Schreiber does not disclose that the second battery port is formed in a lateral side of a cylindrical portion of the housing. Regarding claim 3, Schreiber does not disclose the second battery port is substantially transverse to the longitudinal axis of the motor, a first battery configured to couple with both ports, and a second battery configured to couple with only one port. Regarding claim 12, Schreiber does not disclose a plurality of ports formed on an outer surface of a cylindrical portion of the housing. Regarding claim 22, Schreiber does not disclose a proximal actuation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/21/2021